         Case 2:20-cv-05312-CMR Document 18 Filed 03/01/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

 WILMINGTON TRUST, NATIONAL                  :
 ASSOCIATION, AS TRUSTEE FOR                 :
 THE BENEFIT OF THE                          :
 REGISTERED HOLDERS OF BANK                  :
 OF AMERICA MERRILL LYNCH                    : CIVIL ACTION
 COMMERCIAL MORTGAGE TRUST                   :
 2017-BNK3, COMMERCIAL                       : NO. 2:20-cv-05312
 MORTGAGE PASS-THROUGH                       :
 CERTIFICATES, SERIES 2017-BNK3,             :
                                             :
                 Plaintiff,                  :
                                             :
         v.                                  :
                                             :
 SHREE SAI SIDDHI KING OF                    :
 PRUSSIA, LLC,                               :
                                             :
                 Defendant.                  :

                      NOTICE OF WITHDRAWAL OF APPEARANCE

TO THE CLERK OF COURT:

       Kindly withdraw the appearance of Rachel Broder, Esq. of Ballard Spahr LLP as counsel

for Plaintiff in the above-referenced matter. Raymond A. Quaglia of Ballard Spahr LLP will

remain as counsel to Plaintiff.

                                               Respectfully submitted,


 Dated: March 1, 2021                           /s/ Rachel H. Broder
                                                Raymond A. Quaglia, PA ID No. 63146
                                                Rachel H. Broder, PA ID No. 322742
                                                BALLARD SPAHR LLP
                                                1735 Market Street, 51st Floor
                                                Philadelphia, PA 19103
                                                (215) 665-8500
                                                quaglia@ballardspahr.com
                                                broderr@ballardspahr.com

                                                Counsel for Plaintiff



DMEAST #43783101 v1
         Case 2:20-cv-05312-CMR Document 18 Filed 03/01/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that, on the 1st day of March, 2021, the foregoing Notice of Withdrawal of

Appearance was served on all counsel of record via the Court’s CM/ECF system.

Dated: March 1, 2021                                /s/ Rachel H. Broder
                                                    Rachel H. Broder




DMEAST #43783101 v1
